DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 11-14, and 16-17 have been amended. Claim 2 is cancelled. Claims 19 and 20 are newly added. Currently claims 1 and 3-20 are under review.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 8 of the remarks that Hayashiguchi teaches to transfer data voltage for the first display line of the next frame at an earlier time, at least one horizontal line time, than conventional LCD and that the transfer is the horizontal duration located in the vertical blanking period during which no scanning electrode is turned on. The Applicant argues on page 9 of the remarks that Tsubata teaches precharge voltage of the same polarity as that of a data signal is provided during an effective scanning period immediately after the precharge period is provided to a source line and that the precharge voltage that is provided at the precharge period provided for each horizontal period is on the condition that the corresponding gate line is turned on. The Applicant further argues on page 10 of the remarks that the combination of Tsubata and Hayashiguchi are contradicted because of how the precharge voltage is provided. 
The Office disagrees. Tsubata was referenced to teach the idea of applying a precharge voltage that has the same polarity as that of a data signal. Although Tsubata does not refer to a vertical blanking period, the precharge voltages that Tsubata applies is at an interval of time between the end of the final visible line of a frame and the beginning of the first visible line of the next frame. Therefore the idea of 
The Applicant argues on page 15 of the remarks that the precharge voltage/black voltage that is provided by Tsubata is on the condition that the corresponding gate line is turned on at the black display period Tbk, or in other words only when the corresponding gate line is turned on at the black display period Tbk by the black voltage application pulses Pb. Again, Tsubata was referenced to teach the idea of applying a precharge voltage/black voltage at an interval of time between the end of the final visible line of a frame and the beginning of the first visible line of the next frame, not on any conditions of the gate lines. 

Claim Objections
Claim 1 is objected to because of the following informalities:  grammatical/consistency.  Appropriate correction is required.
Claim 1, line 9: “wherein 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi et al. (Patent Number: 5,742,269) hereinafter referred to as Hayashiguchi in view of Tsubata (Pub. No.: US 2009/0303166 A1).
With respect to Claim 1, Hayashiguchi teaches a cross voltage compensation method (column 2, lines 35-36; claim 5) for a display panel (fig. 3; column 3, lines 23-24), comprising: transmitting a preset voltage signal to in-plane data lines (fig. 3, the preset voltage is transmitted via items 30A, 30B, 20A, and 20B are in the same plane as the data lines and are therefore transmitted to in-plane data lines) after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started (column 2, lines 35-49; column 4, line 63 to column 5, line 5; column 5, lines 19-31; the preset voltage is the voltage that is used to precharge the electrodes); and keeping all the scanning lines at a close state while transmitting the preset voltage signal to the in-plane data lines (column 4, lines 30-47).
Hayashiguchi does not teach wherein the step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame; and transmitting the preset voltage signal to in-plane data lines.
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame; and transmitting the (¶214). 
With respect to Claim 7, Hayashiguchi teaches a cross voltage compensation method (column 2, lines 35-36; claim 5) for a display panel (fig. 3; column 3, lines 23-24), comprising: transmitting a preset voltage signal to in-plane data lines (fig. 3, the preset voltage is transmitted via items 30A, 30B, 20A, and 20B are in the same plane as the data lines and are therefore transmitted to in-plane data lines) after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started (column 2, lines 35-49; column 4, line 63 to column 5, line 5; column 5, lines 19-31; the preset voltage is the voltage that is used to precharge the electrodes); and keeping all the scanning lines at a close state while transmitting the preset voltage signal to the in-plane data lines (column 4, lines 30-47).
Hayashiguchi does not teach wherein the preset voltage signal comprises data of a black screen. 
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214); wherein the preset voltage signal comprises data of a black screen (¶94, “a voltage corresponding to black display is selected as the precharge voltage”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the preset voltage signal comprises data of a black screen, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶214). 
Claim 8, claim 1 is incorporated, Hayashiguchi does not teach wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame.
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214); wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame (fig. 8 ¶220, “a voltage of a pixel electrode (hereinafter, referred to as a "pixel voltage") Vp of the pixel formation portion P(j,i) is substantially equal to the positive-polarity precharge voltage VprP”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶214).
With respect to Claim 11, claim 1 is incorporated, Hayashiguchi teaches wherein the close state of scanning lines is enabled and maintained by controlling a gate driver circuit (fig. 3, via a LP to the scanning driver block 19; column 4, lines 42-47).
With respect to Claim 20, claim 1 is incorporated, Hayashiguchi does not mention wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage signal is 0 volt (¶192, “both of the positive-polarity precharge voltage VprP and the negative-polarity precharge voltage VprN have such a value that can be considered as a voltage of the data signal S(i) corresponding to black display in a normally black-type liquid crystal display apparatus”; ¶212, “the positive-polarity and negative-polarity precharge voltages VprP and VprN have relatively small absolute values (i.e., values close to the source center potential VSdc) and thus can be considered as voltages corresponding to black display (hereinafter, referred to as "black voltages")” therefore a preset voltage signal is 0 volt which corresponds to black display when the data signal of the first row of the next frame is 0 volts/ displaying black).
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214); wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage signal is 0 volt.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage signal is 0 volt, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶214). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Tsubata as applied to claim 1 above, and further in view of Song et al. (Pub. No.: US 2008/0170024 A1) hereinafter referred to as Song.
With respect to Claim 3, claim 1 is incorporated, Hayashiguchi and Tsubata combined do not teach wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of data signals of the first row of the next frame; and the step of acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame comprises: detecting and basing a polarity of the data signals of the last row of the current frame to acquire a preset voltage signal having a polarity opposite to polarity of the data signals of the last row of the current frame.
(fig. 26A; ¶126) for a display panel (fig. 11), comprising steps of: transmitting a preset voltage signal to in-plane data lines (¶146); acquiring a preset voltage having a same polarity as data signals of a first row of a next frame (there also exists an instance in which the polarity of the first row of a frame is opposite the last row of a frame; ¶146, a previous row can be interpreted as the last row of a previous frame and a current row is interpreted as a first row in a next frame as the image signals are continuously driven for N frames); wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of data signals of the first row of the next frame (¶146); and the step of acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame comprises: detecting and basing a polarity of the data signals of the last row of the current frame to acquire a preset voltage signal having a polarity opposite to polarity of the data signals of the last row of the current frame (¶146).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Tsubata, wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of data signals of the first row of the next frame; and the step of acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame comprises: detecting and basing a polarity of the data signals of the last row of the current frame to acquire a preset voltage signal having a polarity opposite to polarity of the data signals of the last row of the current frame, as taught by Song so as to improve display quality and prevent image sticking and flicker (¶14).
With respect to Claim 4, claim 3 is incorporated, Hayashiguchi teaches wherein the step of acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame comprises: acquiring data signals of the first row of the next frame from a display controller (Hayashiguchi: column 3, lines 27-30) after the scanning of the scanning line of the last row of the current frame is completed and before the scanning of the scanning line of the first row of the next frame is started (Hayashiguchi: column 2, lines 35-49; column 4, line 63 to column 5, line 5; column 5, lines 19-31; the preset voltage is the voltage that is used to precharge the electrodes).
Hayashiguchi does not teach the display controller is a timing controller IC.
Song teaches a method (fig. 26A; ¶126) for a display panel (fig. 11), comprising steps of: transmitting a preset voltage signal to in-plane data lines (¶146); acquiring a preset voltage having a same polarity as data signals of a first row of a next frame (there also exists an instance in which the polarity of the first row of a frame is opposite the last row of a frame; ¶146, a previous row can be interpreted as the last row of a previous frame and a current row is interpreted as a first row in a next frame as the image signals are continuously driven for N frames); acquiring data signals of the first row of the next frame from a timing controller IC (fig. 11, item 101; ¶87).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined cross voltage compensation method of Hayashiguchi, Tsubata, and Song, such that the display controller is a timing controller IC, as taught by Song so as to provide a design alternative.
Hayashiguchi and Song combined do not teach detecting and basing the polarity of the data signals of the first row of the next frame to acquire the preset voltage signal having the same polarity data as the data signals of the first row of the next frame.
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214); detecting and basing the poloarity of the data signals of the first row of the next frame to acquire the preset voltage signal having the same polarity data as the data signals of the first row of the next frame (¶33; ¶94, in order to match the polarity of the precharge voltage to the data signal, the method must determine/detect the polarity of the data signal).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined cross voltage compensation method of Hayashiguchi, Tsubata, and Song, wherein the step of transmitting a preset voltage signal to in-plane data lines comprises: detecting and basing the polarity of the data signals of the first row of the next frame to acquire the preset voltage signal having the same polarity data as the data signals of the first row of the next frame, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶94). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Tsubata as applied to claim 1 above, and further in view of Wu.
With respect to Claim 5, claim 2 is incorporated, Hayashiguchi and Tsubata combined teach wherein the step of acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame comprises: acquiring data signals of the first row of the next frame from a display controller (Hayashiguchi: column 3, lines 27-30) after the scanning of the scanning line of the last row of the current frame is completed and before the scanning of the scanning line of the first row of the next frame are started (Hayashiguchi: column 2, lines 35-49; column 4, line 63 to column 5, line 5; column 5, lines 19-31; the preset voltage is the voltage that is used to precharge the electrodes). 
Hayashiguchi does not teach detecting and basing the data signals of the first row of the next frame to acquire the preset voltage signal having same polarity data as the data signals of the first row of the next frame.
Tsubata teaches a cross voltage compensation method (¶210) for a display panel (fig. 1), comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and (¶214); detecting and basing the data signals of the first row of the next frame to acquire the preset voltage signal having same polarity data as the data signals of the first row of the next frame (¶33; ¶94, in order to match the polarity of the precharge voltage to the data signal, the method must determine/detect the polarity of the data signal).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the step of transmitting a preset voltage signal to in-plane data lines comprises: detecting and basing the data signals of the first row of the next frame to acquire the preset voltage signal having same polarity data as the data signals of the first row of the next frame, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶94). 
Hayashiguchi and Tsubata combined do not teach the display controller is a timing controller IC.
Wu teaches a driving method (fig. 9; ¶59) for a display panel comprising: acquiring data signals (fig. 8, item 830 acquires the data signals from item 810; ¶56) of the first row of the next frame from a timing controller IC (fig. 8, item 810; ¶45; ¶60-61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined cross voltage compensation method of Hayashiguchi and Tsubata, such that the display controller is a timing controller IC, as taught by Wu so as to provide a design alternative.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Tsubata as applied to claim 1 above, and further in view of Xu et al. (Pub. No.: US 2014/0184967 A1) hereinafter referred to as Xu in view of Inada (Pub. No.: US 2005/0007324 A1).
Claim 6, claim 1 is incorporated, Hayashiguchi and Tsubata combined do not teach wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of the data signals of the first row of the next frame.
Xu teaches a driving method for a display panel, wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of the data signals of the first row of the next frame (fig. 9; ¶45).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Tsubata, wherein a polarity of the data signals of the last row of the current frame is opposite to polarity of the data signals of the first row of the next frame, as taught by Xu so as to provide an alternative polarity driving method.
Hayashiguchi and Xu combined do not teach the method further comprising: a voltage of the preset voltage signal is zero volt in the step of transmitting a preset voltage signal to in-plane data lines.
Inada teaches a driving method for a display panel, comprising: transmitting a preset voltage signal to in-plane data lines; wherein a voltage of the preset voltage signal is zero volt in the step of transmitting a preset voltage signal to in-plane data lines (¶11). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi, Tsubata, and Xu, wherein a voltage of the preset voltage signal is zero volt in the step of transmitting a preset voltage signal to in-plane data lines, as taught by Inada so as to require less effort to drive the pixel to data signal when the polarity changes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi, Tsubata, and Song as applied to claim 3 above, and further in view of Hasegawa et al. (Patent No.: US 6,219,019 B1).
With respect to Claim 9, claim 3 is incorporated, Hayashiguchi, Tsubata, and Song combined do not teach the counter to begin to count a scanning row number when the timing controller IC detects that a polarity inversion signal for a source driver is switched to the current frame; and detecting and serving a polarity of data sipnals of a current scanning row as a polarity of the data signals of the last row when a current scanning row number is equal to a preset maximum row munber.
Hasegawa teaches a method (column 19, lines 5-13) for display panel comprises: a counter beginning to count a scanning row number when the timing controller IC detects that a polarity inversion signal for a source driver is switched to the current frame (column 19, lines 14-41); and detecting and serving a polarity of data sipnals of a current scanning row as a polarity of the data signals of the last row when a current scanning row number is equal to a preset maximum row number (column 19, lines 14-41).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi, Tsubata, and Song, to comprise: a counter resulting in wherein the step of detecting and basing a polarity of the data signals of the last row of the current frame comprises: a counter beginning to count a scanning row number when the timing controller IC detects that a polarity inversion signal for a source driver is switched to the current frame; and detecting and serving a polarity of data sipnals of a current scanning row as a polarity of the data signals of the last row when a current scanning row number is equal to a preset maximum row munber, as taught by Hasegawa so as to prevent deterioration in contrast in the entire portion of the image plane and an image with high quality and high contrast can be displayed (column 20, lines 7-15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Tsubata as applied to claim 1 above, and further in view of Yukawa (Pub. No.: US 2012/0127153 A1).
With respect to Claim 10, claim 1 is incorporated, Hayashiguchi and Tsubata combined do not teach wherein the preset voltage signal is stored in a data signal memory.
Yukawa teaches a driving method (¶67) for a display panel (fig. 1, item 10: liquid crystal display device), comprising transmitting a preset voltage signal to in-plane data lines (¶69; ¶132); wherein the preset voltage signal is stored in a data signal memory (¶134).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Tsubata, wherein the preset voltage signal is stored in a data signal memory, as taught by Yukawa so as to provide a common method for storage and retrieval. 

Claims 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa, in view of Hayashiguchi, in view of Yu et al. (Pub. No.: US 2021/0157608 A1) hereinafter referred to as Yu, and in view of Tsubata.
With respect to Claim 12, Yukawa teaches a display panel (fig. 1 ¶47), comprising: a timing controller IC (fig. 1, item 11; ¶49), configured to control a gate driver circuit (fig. 1, item 19; ¶58) and a source driver circuit (fig. 1, item 18; ¶58); a pre-compensation circuit (fig. 1, item 15; ¶53), configured to output a preset voltage signal (¶133, preset voltage signal: dummy data); and a default memory (¶134, frame memory), configured to store the preset voltage signal (¶134).
Yukawa does not explicitly mention the display panel comprising: wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the timing controller IC is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver circuit closed.
(fig. 3; column 3, lines 31-32, display panel: LCD module), comprising: a display controller (fig. 2, item 7: display controller), configured to control a gate driver circuit and a source driver circuit (column 3, lines 27-30; column 3, lines 56-62); a pre-compensation circuit (fig. 2, item 7 also functions as a pre-compensation circuit), configured to output a preset voltage signal (column 5, lines 6-18); and a data driver block (fig. 3, items 17A and 17B), configured to transmit data signals to data lines within a display panel (column 3, lines 38-42); wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the display controller is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver closed (column 4, line 30 to column 5, line 5).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Yukawa, such that the timing controller of Yukawa performs the functions of the display controller of Hayashiguchi resulting in wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the timing controller IC is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver circuit closed, so as to remove the effect of data from the last display line appearing in the first display line (column 1, lines 48-50; column 2, lines 33-34).
Yukawa and Hayashiguchi combined do not teach the display panel further comprises: a data driver chip, configured to transmit data signals to data lines within a display panel.
Yu teaches a display panel (fig. 5; ¶148), comprising: a timing controller IC (fig. 5, item 12; ¶148), controlling a gate driver circuit (fig. 5, item 13; ¶148) and a source driver circuit (fig. 5, item 14; ¶148); and a data driver chip (fig. 5, item 141; ¶148), configured to transmit data signals to data lines within a display panel (fig. 6; ¶149).

Yuawa, Hayashiguchi, and Yu combined do not teach wherein the pre-compensation circuit is configured to acquire a preset voltage having a same polarity as data signals of a first row of a next frame, and transmit the preset voltage signal to in-plane data lines.
Tsubata teaches a display panel (fig. 1), comprising: a display controller (fig. 1, item 200: display controller; ¶179), configured to control a gate driver circuit and a source driver circuit (column 3, lines 27-30; column 3, lines 56-62); a pre-compensation circuit (fig. 1, item 200 also functions as a pre-compensation circuit), configured to output a preset voltage signal (¶184; ¶205);  comprising: a step of transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (¶214); and transmitting the preset voltage signal to in-plane data lines (¶214).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa, Hayashiguchi, and Yu, wherein the pre-compensation circuit is configured to acquire a preset voltage signal having a same polarity as data signals of a first row of a next frame; and transmitting the preset voltage signal to in-plane data lines, as taught by Tsubata so as to improve the charge rate of pixel capacitances (¶214). 
With respect to Claim 13, claim 12 is incorporated, Yukawa teaches wherein the gate driver circuit is electrically connected to scanning lines (fig. 1).
With respect to Claim 15, claim 12 is incorporated, Yukawa teaches wherein the default memory comprises a data signal memory (¶134).
Claim 16, Yukawa teaches a display device comprising a display panel (fig. 1 ¶47), according to claim 12.
With respect to Claim 18, claim 16 is incorporated, Yukawa teaches wherein the default memory comprises a data signal memory (¶134).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa, Hayashiguchi, Yu, and Tsubata as applied to claims 13 and 16 above, and further in view of Kim et al. (Pub. No.: US 2020/0074939 A1) hereinafter referred to as Kim1 in view of Kim et al. (Pub. No.: US 2004/0239602 A1) hereinafter Kim2.
With respect to Claim 14, claim 13 is incorporated, Yukawa, Hayashiguchi, Yu, and Tsubata do not mention wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit, wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from timing controller IC.
Kim1 teaches a display panel (fig. 1), comprising: a timing controller IC (fig. 1, item 140); and a pre-compensation circuit (fig. 1, item 140 is both a timing controller and a pre-compensation circuit; ¶32); wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit (¶35), wherein the microcontroller unit is disposed on the timing controller IC (¶35), and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa, Hayashiguchi, Yu, and Tsubata, such that the video mapping section of Yukawa comprises the microcontroller of Kim1, resulting in a combined display device, wherein the pre-compensation circuit comprises an advance acquirer  wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC, as taught by Kim so as to provide an alternative for design.
Yukawa, Hayashiguchi, Yu, Tsubata, and Kim1 combined do not teach wherein the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC.
Kim2 teaches a display panel (fig. 10), comprising: a timing controller IC (fig. 10, item 34; fig. 12; ¶74); and a pre-compensation circuit (fig. 10, item 34 also functions as a pre-compensation circuit; fig. 12); wherein the pre-compensation circuit comprises a row counter (fig. 10, claim 4), wherein the row counter is disposed on the timing controller IC (fig. 13; claim 4; ¶82).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa, Hayashiguchi, Yu, Tsubata, and Kim1 such that the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC, as taught by Kim2 so as to provide an alternative for design and for counting purposes.
With respect to Claim 17, claim 16 is incorporated, Yukawa, Hayashiguchi, Tsubata, and Yu do not mention wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit and a row counter, wherein the microcontroller unit and the row counter are both disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC.
Kim1 teaches a display panel (fig. 1), comprising: a timing controller IC (fig. 1, item 140); and a pre-compensation circuit (fig. 1, item 140 is both a timing controller and a pre-compensation circuit; ¶32); wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit (¶35), wherein the microcontroller unit is disposed on the timing controller IC (¶35), and the 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Yukawa, Hayashiguchi, Tsubata, and Yu, such that the video mapping section of Yukawa comprises the microcontroller of Kim1, resulting in a combined display device, wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit, wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from timing controller IC, as taught by Kim so as to provide an alternative for design.
Yukawa, Hayashiguchi, Yu, Tsubata and Kim1 combined do not teach wherein the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC.
Kim2 teaches a display panel (fig. 10), comprising: a timing controller IC (fig. 10, item 34; fig. 12; ¶74); and a pre-compensation circuit (fig. 10, item 34 also functions as a pre-compensation circuit; fig. 12); wherein the pre-compensation circuit comprises a row counter (fig. 10, claim 4), wherein the row counter is disposed on the timing controller IC (fig. 13; claim 4; ¶82).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Yukawa, Hayashiguchi, Yu, Tsubata, and Kim1 such that the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC, as taught by Kim2 so as to provide an alternative for design and for counting purposes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Tsubata as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2020/0152128 A1 hereinafter referred to as Kim3.
With respect to Claim 19, claim 1 is incorporated, Hayashiguchi and Tsubata combined do not teach wherein an absolute voltage value of the preset voltage does not exceed a voltage of data signal corresponding to 255 grayscale of the display panel.
Kim3 teaches a method for precharging a display panel, comprising: transmitting a preset voltage signal to in-plane data lines; wherein an absolute voltage value of the preset voltage does not exceed a voltage of a data signal corresponding to a 255 grayscale of the display panel (¶81, “The precharge data PC may have a gray scale higher than the black image data BD and lower than the input image data LDC1' to be applied to the corresponding pixel” where greyscales are commonly represented up to 255). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Tsubata, wherein an absolute voltage value of the preset voltage does not exceed a voltage of data signal corresponding to 255 grayscale of the display panel as taught by Kim3 so as to reduce motion picture response time and improve motion blur (¶4).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621